Citation Nr: 1424332	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine degenerative disc disease with C6 radiculopathy.

2.  Entitlement to service connection for a disorder causing leg pain, to include as secondary to service-connected cervical spine degenerative disc disease with C6 radiculopathy.

3.  Entitlement to an increased rating for cervical spine degenerative disc disease with C6 radiculopathy, currently evaluated as 40 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and S. L. 



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran has been representing himself since a Veterans Service Organization that had been representing him withdrew its representation in February 2013.  The Veteran and S. L. presented testimony at a Board hearing in February 2013.  A transcript of the hearing is associated with his claims folder, and the Veteran submitted evidence at the time with a waiver of RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a low back disability and a disorder causing leg pain, which were caused by his service-connected cervical spine disability.  An undated service treatment record shows that low back pain was discussed with the Veteran.  Furthermore, currently, lumbago has been assessed by a VA health care provider in August 2009.  At the time of the Veteran's February 2013 hearing, he described leg pain that goes down the back of his thigh to his back of his leg to his heel.  Given the notation of back pain in service and the current diagnosis of lumbago, a VA examination is necessary to determine whether the current complaints are related to service or to the service-connected cervical spine disability.  38 C.F.R. § 3.159 (c)(4) (2013).  

The Veteran mentioned during his February 2013 hearing that he receives ongoing treatment at Luke Air Force Base (AFB) and VA.  The most recent records from Luke AFB are dated in May 2009; the most recent VA medical records dated in February 2013.  Accordingly, additional medical records should be sought, including from Luke Air Force Base since May 2009 and from VA since February 2013.  Update treatment records should be obtained on remand.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Next, the Veteran is currently rated as 40 percent disabled due to cervical spine degenerative disc disease with C6 radiculopathy, under 38 C.F.R. Part 4, Diagnostic Code 8615-5243 (2013).  The most recent VA examination was in July 2010 and included neurological complaints.  Given the outstanding treatment records which detail more recent treatment, a new VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, leg and cervical spine complaints since August 2009.  After securing the necessary release, obtain these records, including VA records since February 2013 and Luke AFB records since May 2009.

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination to determine the current nature and likely etiology of the claimed low back disability and a disorder causing leg pain.  The claims folder and all pertinent records should be made available to the examiner for review.  

Based on the examination and review of the record, the  examiner should respond to the following:

a)  With regard to any current low back disorder and/or disorder causing leg pain, what are the most appropriate diagnoses?

b)  For any currently diagnosed low back disorder or disorder causing leg pain, is it at least as likely as not (a 50% or higher degree of probability) that such disorder(s) is causally related to the low back pain which seems to have occurred in service as reflected by the undated service treatment record showing discussion of low back pain with the Veteran? 

c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed low back disorder or disorder causing leg pain is proximately due to or caused by the service-connected cervical spine degenerative disc disease with C6 radiculopathy? 

d)  If the answer to (c) is no, is it at least as likely as not that any currently diagnosed low back disorder or disorder causing leg pain is aggravated by the service-connected cervical spine degenerative disc disease with C6 radiculopathy?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back or leg pain disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran should be scheduled for a VA examination to determine the current severity of the cervical spine degenerative disc disease with C6 radiculopathy.  The claims folder and all pertinent records should be made available to the examiner for review.  

The examiner should specifically identify all orthopedic and neurological manifestations, including any specific nerves affected.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



